Citation Nr: 0906103	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-00 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than March 18, 2005, 
for the grant of a 100 percent rating for the veteran's 
service connected paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that increased the veteran's 
evaluation for his service connected paranoid schizophrenia 
to 100 percent.  The veteran continues to disagree with the 
effective date assigned that increase.  A hearing before the 
undersigned Veterans Law Judge at the RO was held in August 
2008.


FINDINGS OF FACT

1.  The veteran filed a claim for an increased rating for his 
schizophrenia on May 2005, and was granted a 100 percent 
rating from March 18, 2005, the date of relevant VA treatment 
records.

2.  There is no competent evidence of record dated earlier 
than March 18, 2005, which indicates that the veteran would 
be entitled to a 100 percent rating for his service connected 
paranoid schizophrenia. 


CONCLUSION OF LAW

The criteria for an effective date earlier than March 18, 
2005, for the grant of a 100 percent evaluation for the 
veteran's service connected schizophrenia, are not met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.400(o) (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

In May 2005, the agency of original jurisdiction (AOJ) sent 
letters to the veteran providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The May 2005 
letter also provided the notice of the disability rating and 
effective date regulations, in accord with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  No prejudice has been 
alleged in the timing of these notices, and none is apparent 
from the record; and the claim was readjudicated in a January 
2007 Statement of the Case.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with a VA 
examination.  

Historically, the Board notes that the veteran was granted 
service connection for paranoid schizophrenia at a 70 percent 
evaluation by a September 1987 rating decision.  That 
decision was based on service medical records which showed 
that the veteran was treated psychiatrically in service, and 
the report of a June 1987 VA examination.

In May 2005, the veteran filed a claim for an increased 
rating for his service connected schizophrenia.  Based on 
that claim, the veteran was granted an effective date of 
March 18, 2005, the earliest date the RO found it was 
ascertainable that the veteran's disability had increased in 
severity.  The veteran continues to disagree with the level 
of disability assigned.

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore, or the date entitlement arose, 
whichever is the latter.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2008).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2008); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2008).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

In this case, the veteran contends, as reflected in his 
August 2008 hearing testimony, that, as he feels he has been 
unable to work for many years due to his service connected 
schizophrenia, the award of this 100 percent rating should go 
back at least 15 years, and if possible to the date he was 
released from the service, as he feels he has not been able 
to work since service due to this disability.

Reviewing the evidence of record, the veteran clearly 
submitted a claim for an increased rating for his service 
connected schizophrenia that was received on May 16th, 2005.  
Based on that claim, the veteran was examined in July 2005, 
and found to have significant symptomatology, with a GAF of 
50, and the examiner felt that the veteran was unemployable 
due to his service connected schizophrenia.  Based on this 
examination, the veteran was granted a 100 percent evaluation 
by an August 2005 rating decision, with an effective date of 
March 18, 2005, the date of a VA treatment record which noted 
that the veteran was hallucinating.  The RO found that this 
was the earliest evidence which indicated that the veteran's 
psychiatric disability had increased in severity.  The Board 
points out that this date is even earlier than the date of 
the veteran's claim for increase, which is generally the 
earliest effective date that can be granted.

The Board does note, as above, that, under 38 C.F.R. § 
3.400(o)(2), if there is evidence of record within a year of 
receipt of the date of claim for increase, which indicates 
that the veteran would be entitled to a higher rating, the 
effective date of the veteran's claim for increase may be the 
earliest date within a year as of which it is ascertainable 
that an increase in disability had occurred.  Based on this, 
the veteran was given an effective date of March 18, 2005, 
even earlier than the date of his claim.  The VA treatment 
record of March 18, 2005 indicated that the veteran was 
having chronic visual hallucinations.  The Board points out 
however, that there is no evidence dated any earlier than 
this to indicate that level of symptomatology.  Although the 
veteran's visual hallucinations are reported as "chronic" 
in March 2005, there are no medical records associated with 
the veteran's claims file that show such symptomatology prior 
to March 18, 2005, and in fact a May 2004 report of VA 
treatment specifically noted that the veteran denied 
hallucinations, delusions, or plots against him.  Thus, while 
the veteran was granted an effective date earlier than the 
date of his claim, there is no evidence of record dated early 
than March 18, 2005, the veteran's current effective date, 
which shows that the veteran's symptomatology warranted an 
increased rating.

The Board also points out that, in his substantive appeal 
received in January 2007, the veteran indicated that he felt 
his condition had been such that he was incapable of filing 
an increased rating claim any earlier than May 2005.  This 
argument suggests that the Board should apply the principle 
of equitable tolling in this case because the veteran was not 
mentally competent to appeal his claim.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has found equitable tolling may be proper in a case where 
because of mental illness a veteran filed with the Court an 
untimely Notice of Appeal (NOA) of a Board decision.  Barrett 
v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).  The 
Federal Circuit found that for equitable tolling to apply, 
the veteran must show that the failure to file was the direct 
result of a mental illness that rendered him incapable of 
"rational thought or deliberate decision making," or 
"incapable of handling [his] own affairs or unable to 
function [in] society." It was noted that a medical diagnosis 
alone or vague assertions of mental problems would not 
suffice.  Id.  The instant case is distinct from Barrett in 
that the veteran never filed a NOD with the September 1987 
rating decision, while the veteran in Barrett filed a NOA 
that was untimely.  The Court has held that equitable tolling 
of a statutory time limit is only available where an action 
was actually performed.  McPhail v. Nicholson, 19 Vet. App. 
30, 34 (2005).  Since the veteran did not ultimately submit a 
timely or untimely NOD with the September 1987 rating 
decision, the doctrine of equitable tolling cannot be applied 
in his case.

Even if equitable tolling were an available remedy, the 
veteran has not shown that he was incapable of rational 
thought, deliberate decisionmaking, or handling his own 
affairs, or was unable to function in society during the one- 
year period following the September 1987 decision.  Despite 
his assertions to the contrary, the record shows that, while 
VA examination reports in June 1987 and February 1990 found 
the veteran to be severely mentally impaired, he was during 
both examinations found to be competent.  Consequently, it 
does not appear that during the time period when the veteran 
could timely initiate an appeal of the September 1987 rating 
decision he had disability of a severity sufficient to 
warrant equitable tolling.

Thus, the Board finds that the preponderance of the evidence 
of record indicates that the veteran is not entitled to an 
earlier effective date for the award of a 100 percent 
schedular evaluation for his service connected paranoid 
schizophrenia.  As the Board finds that the preponderance of 
the evidence is against this claim, the benefit-of-the-doubt 
doctrine does not apply, and an earlier effective date must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an effective date earlier than March 18, 2005, 
for the grant of a 100 percent rating for the veteran's 
service connected paranoid schizophrenia is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


